Title: To James Madison from Thomas Bulkeley, 10 June 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Copy
						Sir
						Lisbon 10 June 1801
					
					The preceeding is copy of my Letter to you dated the 7th. Inst. forwarded by the Schooner Nabby bound to Boston.
					I have now the honor to enclose duplicates of the Vouchers No. 1 à 9 and a copy of a letter from our Consul in London to Captn. Kimball giving him the cruel information of the condemnation of his Cargo.  His Vessel is restored, but without even Costs of detention so long in this Port, which amount to more than the Vessel is worth, as appears by his statement which enclose.  The restitution of the Vessel is to come out by next Packet, and I hope no difficulty will arise to her being delivered up immediately to prevent further inconveniences by Detention to the unfortunate captured.
					The licence I requested Mr. Williams to obtain was an order of Council for Captn. Kimball to proceed to Seville, the Port being declared in a State of Blockade by Lord Keith) in case of restitution.
					I have received as yet no answer to my petition No. 2, nor does it appear that any order has since been sent to the different Tribunals to exempt our Vessels from paying the Port Charges.  I have the honor to be Sir Your most obdt. Servant
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
